Citation Nr: 0628552	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to 
herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Chicago, 
Illinois Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for peripheral neuropathy in the upper 
extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in Vietnam during the Vietnam War.  He 
developed peripheral neuropathy in his upper extremities in 
the early 1980s.  He contends that his peripheral neuropathy 
is attributable to exposure during service to herbicides such 
as Agent Orange.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Under certain circumstances, service connection for 
specific diseases may be presumed if a veteran was exposed 
during service to certain herbicides, including Agent Orange. 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).  If a veteran was exposed to Agent Orange or another 
herbicide agent, service connection for any of the conditions 
listed under 38 C.F.R. § 3.309(e) will be presumed if the 
condition becomes manifest to a degree of 10 percent 
disabling or more.

The conditions that are presumed service connected based on 
herbicide exposure, and are listed under 38 C.F.R. 
§ 3.309(e), include acute and subacute peripheral neuropathy.  
For purposes of presumptive service connection, acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  For service 
connection to be presumed, acute or subacute peripheral 
neuropathy must become manifest within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during service.  38 C.F.R. § 3.307(a)(6).

The veteran reports that he has peripheral neuropathy that 
began about ten years after service, and has continued 
through the present.  The veteran's peripheral neuropathy 
therefore does not meet the definition under 38 C.F.R. 
§ 3.309(e), Note 2, of acute or subacute neuropathy, and is 
not among the conditions that may be presumed to be service 
connected based on herbicide exposure in service.  
Nonetheless, service connection on a direct basis is possible 
if there is direct evidence that his peripheral neuropathy 
developed as a result of herbicide exposure during service.

The veteran has submitted statements from two private 
physicians who each indicated that it was possible that his 
peripheral neuropathy was related to his exposure to Agent 
Orange during service.  The veteran has had VA medical 
examinations, but the reports of those examinations have not 
included opinions regarding likely etiology of the veteran's 
peripheral neuropathy.  The Board will remand the case for a 
new VA examination, with an opinion as to the likelihood that 
the veteran's peripheral neuropathy is related to his 
herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for 
peripheral neuropathy of the upper 
extremities should be otained and made 
part of the record.

2.  The AMC or RO should schedule the 
veteran for a VA examination to consider 
the likely etiology of his peripheral 
neuropathy of the upper extremities.  The 
veteran's claims file should be provided 
to the examiner for review.  All necessary 
tests and studies should be conducted, and 
all clinical manifestations should be 
reported in detail. The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's peripheral neuropathy of the 
upper extremities is related to his 
exposure to herbicides during service.  
Reasons and abses for all conclusions 
should be provided.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



